Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      Authorization for this examiner’s amendment was given in a telephone interview with David Milligan on 05/13/2021.

3.    The application has been amended as follows:
        In claim 1:
           Line 4, change “the group of data” to --a group of data--
           Line 8, change “the group of data” to --a group of data--
           Lines 8, and 9, change “the aerosolized weight” to --an aerosolized weight--
           Line 9, change “the chemical life-span” to --a chemical life-span--
           Line 13, change “the potential drift” to --a potential drift--
           Lines 15, and 16, change “the group of factors” to --a group of factors--
           Line 20, change “the group of environmental factors” to --a group of environmental factors--
       Regarding claim 7, line 1, change “a geo-fence” to --the geo-fence--

      Regarding claim 12, line 1, change “a geo-fence” to --the geo-fence--
      Regarding claim 15, line 1, change “a notification” to --the notification--
      Regarding claim 21, line 1, change “a notification” to --the notification--
      Regarding claim 24, line 1, change “the user” to --the registered user--
      Regarding claim 26, lines 1, and 2, change “the group of recommendations” to --a group of recommendations--
      Regarding claim 27, line 2, change “the user” to --the registered user--
      Regarding claim 30, lines 1, and 2, change “a notification” to --the notification--
      Regarding claim 32, line 2, change “the user” to --the registered user--
      In claim 33:
           Lines 1, and 2, change “the total time” to --a total exposure time--
           Line 2, change “a registered user” to --the registered user--
      Regarding claim 34, lines 1, and 2, change “a registered user” to --the registered user--
      Regarding claim 35, line 2, change “the user” to --the registered user--

Allowable Subject Matter
4.    Claims 1-35 are allowed.
       The following is an examiner’s statement of reasons for allowance:
        Regarding claim 1, patentability resides in “calculating a probable application area based on a calculation of the potential drift of the first chemical type beyond the target application area, wherein the calculation of the probable application area is based at least in part on a factor selected from the group of factors comprising: the aerosolized weight and drift of a given 

       The closest prior art, Roseway et al. (US 2018/0120274) and Breed (US 2008/0272923). Roseway et al. disclose chemical sensors for detection and display of environmental hazard, and Breed discloses monitoring of an asset for chemical. The references, either singularly or in combination, fail to anticipate or render the above limitations obvious.

5.    Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

a.    Frieder et al. (US 2008/0088434) disclose rapid disaster notification system.

c.    Steinthal et al. (US 2004/0204915) disclose chemical and biological agent sensor array detectors.
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
        Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685